
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


LEASE

    THIS LEASE is made and entered into as of March    , 2000 by and between
Alex Hahn, Jae Hee Hahn, Sang Eui Hahn and Hai Tan Hahn (hereinafter
collectively called "Landlord"), and Nara Bank, National Association, (hereafter
called "Tenant"). As parties hereto, Landlord and Tenant agree as follows:


ARTICLE 1. PREMISES; TERM


    1.1  Premises and Term.  Landlord leases to Tenant, and Tenant hires and
takes from Landlord those premises (hereinafter called the "Premises") on the
ground floor of that building (the "Building") located at 2250 Broadway (at the
intersection of Broadway and Grand Avenue) in the City of Oakland, Alameda
County, California, comprising approximately 3,297 square feet of rentable
space, as shown on the plan of the Building attached hereto as Exhibit "A",
together with the non-exclusive right to use in common with other tenants of the
Building the designated "Common Areas", for a term of five (5) years (the "Lease
Term") commencing on the date of the notice provided by Landlord to Tenant under
Paragraph 6.1 hereof that Landlord has substantially completed its construction
obligations, but not earlier than June 1, 2000 (the "Lease Commencement Date")
and, unless sooner terminated in accordance with the provisions hereof, ending
on the day preceding the fifth anniversary of said Lease Commencement Date. The
Lease Commencement Date shall also he subject to Tenant obtaining a license from
the Office of Comptroller of Currency to open an Oakland branch. If it has not
done so already, Tenant shall promptly apply for such license and diligently
pursue its approval. If, notwithstanding such efforts, a license to open the
branch cannot be obtained, then Tenant may, by written notice to Landlord given
not later than the ninetieth (90th) following the execution of the Lease by
Tenant, terminate this Lease. In the event of such termination, however, it is
agreed that Landlord shall be entitled to retain one-half the sum deposited by
Tenant upon execution of this Lease, a total of $8,242.50, with the other
one-half, an additional $8,242.50 being returned to Tenant.

    1.2  Common Areas.  The term "Common Areas" as used herein shall, without
limitation, include the hallways, the utility and garbage storage rooms, and all
other areas of the Building the use of which is shared with other tenants of the
Building. Without limiting the foregoing, it is specifically agreed that Tenant
shall be provided with access, by keys or other means, to the restrooms on the
second floor of the Building and in its basement.

    1.3  Options To Renew.  Provided Tenant is not then in default, Tenant shall
have the option to extend the term of this Lease for up to two additional period
of five (5) years each. Such options must be exercised, if at all, by Tenant
giving Landlord written notice thereof not less than six (6) months before the
then scheduled expiration of the Lease Term.


ARTICLE 2. MINIMUM RENT


    2.1  Payment of Minimum Rent.  Tenant shall pay to Landlord, without offset
or deduction, at the address specified in Article 25, or to such other person or
at such other place as Landlord may from time to time designate, the monthly
Minimum Rent for the Premises, in advance, on or before the first day of each
successive calendar month during the term of this Lease. Any and all rent
payable under this Lease for a partial month shall be prorated on the basis of a
thirty (30) day month and paid at the commencement of such partial month. The
initial monthly Minimum Rent shall be Eight Thousand Two Hundred Forty-Two and
50/100 Dollars ($8,242.50).

    2.2  Square Footage Adjustment.  Said monthly Minimum Rent has been
calculated at a rate of $2.50 per square foot and is subject to adjustment,
upward or downward if, prior to the Lease

1

--------------------------------------------------------------------------------

Commencement Date, the rentable square footage of the Premises is determined to
be other than that stated in Paragraph 1.1 above. If there is any such
adjustment, it shall be reduced to writing and signed by both Landlord and
Tenant. In the absence of any adjustment, the square footage specified in
Paragraph 1.1 above shall be conclusively deemed correct and shall not be
subject to later adjustment.

    2.3  First Option Term.  The monthly Minimum Rent for the first option term,
if any, shall be set at Two and 75/100 Dollars ($2.75) per square foot. Based on
the square footage specified in Paragraph 1.1 above, that would mean that the
monthly Minimum Rent for the first option term would be Nine Thousand Sixty-Six
and 75/100 Dollars ($9,066.75).

    2.4  Second Option Term.  The monthly Minimum Rent for the second option
term, if any, shall be set at the then prevailing market rate for similar space
in comparable buildings, but in no event at less than Three Dollars ($3.00) per
square foot. Landlord shall make the initial determination of the market rate,
but if such figure is disputed by Tenant, in writing, within ten (10) days after
the giving by Landlord of notice of such determination and if the parties cannot
agree on the new rent within thirty (30) days of Landlord's initial
determination, then the matter shall be determined by appraisal in the following
manner:

    If Landlord and Tenant can agree on a single appraiser then the rate set by
him shall be the monthly Minimum Rent for the option term. If the parties cannot
agree on a single appraiser then each party, by giving written notice to the
other, shall appoint as an appraiser a certified real estate appraiser with
experience in commercial leasing in the area in which the Building is located.
Said appointment shall be made within ten (10) days following the expiration of
the thirty (30) day period aforesaid, and if one of the parties does not appoint
an appraiser within that time, the single appraiser named shall be the sole
appraiser and shall set the initial monthly Minimum Rent for the option term.

    If the two appraisers are appointed as provided hereinabove, each shall
independently prepare an estimate of the market rate within thirty (30) days. If
the higher of the two estimates is within ten percent (10%) of the lower
estimate, then the initial monthly Minimum Rent for the option term shall be set
as the average of the two estimates. If the difference exceeds 10%, the two
appraisers shall, within ten (10) days thereafter, select a third appraiser
meeting the qualifications set forth above who will likewise independently
estimate the market rate within thirty (30) days of his appointment. The average
of the two closest appraisals shall be set as the monthly Minimum Rent for the
option term.

    The cost of these appraisals shall be borne by the parties as follows: If
the initial determination of the Landlord did not exceed the monthly Minimum
Rent as set by such appraisal by ten percent (10%) then the cost shall be borne
wholly by Tenant. Conversely, if the initial determination did exceed the rent
set by appraisal by ten percent (10%), then the cost shall be borne by the
Landlord alone.


ARTICLE 3. SHARED EXPENSES


    3.1  Definitions.  For purposes of this Lease the following terms shall be
defined as follows:

    (a) Base Operating Costs and Taxes" means the actual amount of the Gross
Operating Costs and Taxes incurred by Landlord during calendar year 2002;
excluding therefrom, however, any Gross Operating Costs and Taxes incurred
during that Lease year that are of a nature that would not ordinarily be
incurred on an annual recurring basis;

    (b) "Gross Operating Costs" means all direct costs of managing, operating,
maintaining and repairing the Property including the associated parking and
common areas, including, but not limited to: (i) costs of maintenance and repair
of the Property, including the repair or replacement of glass and the roof
covering or membrane; (ii) costs of maintenance and replacement of landscaping
in the Property; (iii) costs of providing utilities—including costs and charges
for water, gas, sewage disposal, rubbish removal, security services, cleaning
and janitorial services, window washing and supplies and materials; (iv) charges
for the services of independent contractors and

2

--------------------------------------------------------------------------------

compensation (including employment taxes and fringe benefits) for persons who
perform duties in connection with the operation, maintenance and repair of the
Building, such compensation to be appropriately allocated for persons who
perform duties unrelated to the Building; (v) premiums for property insurance
(including coverage for earthquake and flood if carried by Landlord), liability
insurance, rental income and other insurance relating to the Property, and
deductible amounts under such insurance paid in connection with the repair or
restoration of the Property (including the common areas) after damage or
destruction of the Property; (vi) fees and charges for licenses, permits and
inspections; (vii) costs of capital improvements required to meet changed
governmental regulations or which are intended to reduce Gross Operating Costs
or otherwise improve the efficiency of the Building's systems, such costs,
together with interest on the unamortized balance at the rate of prime plus one
percent per annum or any higher rate paid by Landlord on funds borrowed for the
purpose of constructing such capital improvements, to be amortized over such
reasonable periods as Landlord shall determine; (viii) costs associated with the
maintenance of the Building management offices or related facilities in the
Building, including the rental value of any space occupied for such purposes;
(ix) property management fees of not more than five (5) percent of Building
gross receipts: (x) costs for accounting, legal and other professional services
incurred in connection with the operation of the Building and the calculation of
Gross Operating Costs and Gross Taxes (as defined below); (xi) a reasonable
allowance for depreciation of machinery and equipment used to maintain the
Property and on other personal property used by Landlord in the Building
(including window coverings and carpeting in public corridors and common areas);
(xii) the reasonable cost of contesting the validity or applicability of any
governmental enactments that may affect the Property; (xiii) the Building's
share of common area maintenance fees and expenses; and (xiv) any other expense
or charge, whether or not hereinbefore described, which in accordance with
generally accepted property management practices would be considered an expense
of managing, operating, maintaining and repairing the Property.

    Gross Operating Costs shall not include (i) capital improvements subsequent
to the initial construction and development of the Building, other than those
specifically enumerated above in the definition of Gross Operating Costs;
(ii) costs of special services rendered to individual tenants (including Tenant)
for which a special charge is made; (iii) interest and principal payments on
loans or indebtedness secured by the Building; (iv) costs of improvements for
other tenants of the Building; (v) costs of services or other benefits of a type
which are not available to Tenant but which are available to other tenants or
occupants, and costs for which Landlord is reimbursed by other tenants of the
Building other than through payment of tenants' shares of Operating Costs and
Taxes; (vi) leasing commissions, attorneys' fees and other expenses incurred in
connection with negotiations or disputes with other tenants, prospective tenants
or occupants of the Property, or in connection with negotiations or disputes
with other tenants, prospective tenants or occupants of the Property, or in
connection with the enforcement or violation by Landlord or such tenant or
occupant of any lease; (vii) depreciation or amortization, other than as
specifically enumerated above in the definition of Gross Operating Costs;
(viii) costs, fines or penalties incurred due to Landlord's violation of any law
or governmental regulation; (ix) the excess of the cost of supplies and services
provided by subsidiaries and affiliates of Landlord over competitive costs by
independent suppliers and contractors of comparable buildings in the vicinity of
the Property; and (x) the costs and expenses incurred by Landlord for the repair
or restoration of the Premises or the Building pursuant to the provisions of
Article 11, except for insurance deductibles.

    (c) "Gross Taxes" means all real property taxes and general, special or
district assessments or other government impositions, or whatever kind, nature
or origin, imposed on or by reason of the ownership or use of the Property;
governmental charges, fees or assessments for transit (including without
limitation, area-wide traffic improvement assessments and transportation system
management fees), housing, police, fire or other governmental service or
purported benefits to the

3

--------------------------------------------------------------------------------

Property; personal property taxes assessed on the personal property of the
Landlord used in the operation of the Property; service payments in lieu of
taxes and taxes and assessments of every kind and nature whatsoever levied or
assessed in addition to, in lieu of or in substitution for existing or
additional real or personal property taxes on the Property or the personal
property described above; taxes and assessments on the gross or net rental
receipts of Landlord derived from the Building (excluding, however, state and
federal personal or corporate income taxes measured by the income of Landlord
from all sources); and the reasonable cost of contesting by appropriate
proceeding the amount or validity of any taxes, assessments or charges described
above. The term "Gross Taxes" shall not, however, include any taxes the Tenant
is obligated to pay under the provisions of Article 17 hereof or taxes of a like
nature imposed on any other tenant of the Building.

    (d) "Operating Costs" means the total Gross Operating Costs for any calendar
year divided by the number of rentable square feet of office space in the
Building. Operating Costs for any year during which average occupancy of the
Building is less than ninety-five percent (95%) shall be calculated based upon
the Gross Operating Costs that would have been incurred if the Building were so
occupied during the entire calendar year. Tenant's Share of Operating Costs
shall not be reduced as a result of Tenant's performing for itself any of the
services that Landlord provides for the Property or for the tenants of the
Property.

    (e) "Taxes" means the total Taxes for any calendar year divided by the
number of rentable square feet in the Building. Taxes for any year during which
average occupancy of the Building is less than ninety-five percent (95%) shall
be calculated based upon the Gross Taxes that would have been incurred if the
Building were so occupied during the entire calendar year.

    (f)  "Tenant's Share" means an amount equal to the number of rentable square
feet of office space in the Premises divided by the total rentable area of the
Building (as specified in Article 1 hereof or as adjusted in accordance with
Article 2 hereof) multiplied by the amount, if any, by which the Operating Costs
and Taxes for any calendar year exceed the Base Operating Costs and Taxes.

    3.2  Additional Rent.  If Operating Costs and Taxes for any calendar year
during the term of this Lease exceed Base Operating Costs and Taxes, Tenant
shall pay Landlord, as "Additional Rent", Tenant's Share of such increase in
Operating Costs and Taxes (whether such increase, in the case of Taxes, is
caused by changes in valuation, rate or other factors or circumstances);
provided however, in no event shall Tenant have any obligation to Landlord for
Additional Rent during the first thirty-six (36) months of the Lease Term.

    3.3  Notice and Payment.  As close as reasonably possible to the end of each
calendar year, Landlord shall notify Tenant of any increases in operating Costs
and Taxes over Base Operating Costs and Taxes estimated by Landlord for the
following calendar year. Commencing on the first day of the thirty-seventh
(37th) month of the Lease Term and on the first day of every month thereafter in
such year, Tenant shall pay to Landlord, as Additional Rent, one twelfth
(1/12th) of Tenant's Share of increases in Operating Costs and Taxes as
estimated by Landlord. If at any time during any such calendar year, it appears
to Landlord that Operating Costs or Taxes for such year will vary from
Landlord's estimate, Landlord may, by written notice to Tenant, revise its
estimate for such year and the Additional Rent payments by Tenant for such year
shall thereafter be based upon such revised estimate.

    As soon as possible after each calendar year for which Tenant has made
estimated payments or is liable for increases in Operating Costs and Taxes,
Landlord shall furnish Tenant a statement with respect to such year, certified
by Landlord's controller, showing Gross Operating Costs and Gross Taxes,
Operating Costs and Taxes, the increase in Operating Costs and Taxes in excess
of Base Operating Costs and Taxes, Tenant's Share of such increase, and the
total payments made by Tenant on

4

--------------------------------------------------------------------------------

the basis of any previous estimate of such increases. Unless Tenant raises any
objections to Landlord's statement within ninety (90) days after receipt of the
same, such statement shall conclusively be deemed correct and Tenant shall have
no right thereafter to dispute such statement or any item therein or the
computation of increases in Operating Costs or Taxes. If Tenant does object to
such statement, Landlord shall provide Tenant with reasonable verification of
the figures shown on the statement and the parties agree to negotiate in good
faith to resolve any disputes. Any amounts due Landlord or Tenant shall be paid
in the manner set forth below. Any objection of Tenant to Landlord's statement
and resolution of any dispute shall not postpone the time for payment of any
amounts due Tenant or Landlord based on Landlord's statement, nor shall any
failure of Landlord to deliver Landlord's statement in a timely manner relieve
Tenant of its obligation to pay any amounts due Landlord based on Landlord's
statement.

    If Tenant's Share for the year as finally determined exceeds the total
payments made by Tenant based on Landlord's estimates, Tenant shall pay Landlord
the deficiency within ten (10) days of Tenant's receipt of Landlord's statement.
If the total payments made by Tenant based on Landlord's estimate of the
increases in Operating Costs and Taxes exceed Tenant's Share of the increases,
as determined by Landlord, Tenant's excess payment shall be credited toward
future payments by Tenant of Rent or estimated increases in Operating Costs and
Taxes.

    For any partial calendar year at the commencement or termination of this
Lease, Tenant's Share of any increases in Operating Costs and Taxes over Base
Operating Costs and Taxes for such year shall be prorated on the basis of a
365-day year by computing Tenant's Share of the increases in Operating Costs and
Taxes for the entire year and then prorating such amount for the number of days
the term of this Lease was in effect during such year. Inasmuch as Tenant shall
have no liability for paying any share of the increases in Operating Costs and
Taxes for the first 36 months of its tenancy, Tenant's liability for the
calendar year in which the 37th month occurs shall be prorated based on the same
principle.

    Notwithstanding the termination of this Lease, and within ten (10) days of
Tenant's receipt of Landlord's statement regarding the determination of
increases in Operating Costs and Taxes for the calendar year in which this Lease
terminates, Tenant shall pay to Landlord or Landlord shall pay to Tenant, as the
case may be, an amount equal to the difference between Tenant's Share (as
prorated) of the increases in Operating Costs and Taxes for such year, as
finally determined by Landlord, and the amount previously paid by Tenant toward
such increases.


ARTICLE 4. USE OF PREMISES


    4.1  Permitted Uses.  The Premises shall be used and occupied only for the
operation of retail banking operations, as well as such other related banking,
financial, insurance and investment services as permitted by law and are of a
nature as are compatible with such retail banking operations and generally
provided by similar institutions, and for no other purposes without Landlord's
prior written consent.

    4.2  Prohibited Activities.  Tenant shall not do or permit to be done in or
about the Premises anything which is illegal or unlawful; or which is of a
hazardous or dangerous nature; or which will cause cancellation of any insurance
on the Building. If anything Tenant does or permits to be done in or about the
Premises shall cause any increase in the insurance premiums otherwise payable by
Landlord, then the amount of such increase shall be due and payable by Tenant to
Landlord, as Additional Rent, within ten (10) days after Tenant is notified of
the amount thereof.

    4.3  No Nuisances or Waste.  Tenant shall not cause, maintain or permit any
nuisance in, on or about the Premises, nor commit any waste therein or thereon.
Tenant shall not use nor permit the use of the Premises or any part thereof as
living or sleeping quarters. Nor shall Tenant change the locks to the Premises
without first obtaining Landlord's consent thereto and, in all events, providing
Landlord

5

--------------------------------------------------------------------------------

with a key to the new lock. Notwithstanding the requirement that Landlord at all
times be provided with a key to the Premises, Landlord understands that its
access to the Premises shall be governed by the provisions of Article 19
hereafter, except in the event of any actual emergency wherein the delay in
following those procedures might result in injury to persons or in damage to the
Premises or the Building.

    4.4  Compliance with Applicable Laws.  Tenant agrees that, at its own cost
and expense, it will comply with and conform to all laws and ordinances and any
and all lawful requirements and orders of any properly constituted governmental
board of authority, in any way relating to the use or occupancy of the Premises
throughout the entire Lease Term. It shall be considered a material breach of
this Lease if Tenant shall fail to comply and conform to any such law,
ordinance, requirement or order.

    4.5  Hours of Operation.  Tenant shall maintain such days and hours of
operation to the public as are standard for banks in the City of Oakland,
Alameda County, California, and shall maintain its banking operations at the
Premises throughout the Lease Term. Bank personnel shall have unrestricted
access to the Premises at all hours and on all days.


ARTICLE 5. INITIAL PAYMENTS


    5.1  Initial Payment.  Upon execution of this Lease, Tenant shall deposit
with Landlord the sum of Sixteen Thousand Four Hundred Eighty-Five and 00/100
Dollars ($16,485.00), being the equivalence of two months rent. One-half that
sum, $8,242.50, shall be applied towards the first month's rent payable by
Tenant to Landlord and the remaining one-half, another $8,242.50, shall be held
by Landlord as security for the faithful performance by Tenant of all of the
obligations of this Lease to be kept and performed by Tenant. Said sum shall not
be assigned, transferred or encumbered by Tenant, and any attempt to do so by
Tenant shall not be binding upon Landlord. If, pursuant to the provisions of
this Lease, the monthly Minimum Rent payable by Tenant shall be increased, then
Tenant shall deposit a sum equal to the amount by which the monthly Minimum Rent
has been increased so that the amount held by the Landlord shall always be equal
to the amount of one monthly Minimum Rent payment then being charged.

    5.2  Recourse to the Deposit/Last Month's Rent.  If Tenant defaults with
respect to any provision of this Lease, or should Landlord make any payment on
behalf of Tenant, Landlord may (but shall not be required to) use, apply or
retain all or any part of said deposit for the payment of any rent or any other
sum in default, or for the payment of any other amount which Landlord may spend
or become obligated to spend by reason of Tenant's default, or to compensate
Landlord for any other loss or damage which Landlord has suffered or may suffer
by reason of Tenant's default. If any portion of said deposit is so used,
applied, or retained; Tenant shall, within five (5) days after written demand by
Landlord therefor, deposit cash with Landlord in an amount sufficient to restore
said deposit to its original sum. Tenant's failure to do so shall constitute a
material breach of this Lease and Landlord may, without any further notice,
exercise its remedies specified in Article 23 hereof. Provided Tenant is not
then in default, Tenant may elect to apply the amount then held by Landlord
towards payment of Tenant's last month's rent.

    5.3  No Segregation of Funds.  Landlord shall not be required to keep said
deposit separate from its general funds and is in no event to be deemed a
trustee thereof, and Tenant shall not be entitled to interest on any sums
deposited under this Article. If Tenant shall have fully and faithfully
performed all of its obligations under this Lease, said deposit or its then
remaining balance, shall be refunded to Tenant or the last assignee or successor
in interest thereto within two (2) weeks after the expiration of the Lease Term,
as such may have from time-to-time been extended. In the event Landlord's
interest in this Lease is sold or otherwise terminated, Landlord shall transfer
said deposit to its successor in interest, and thereupon Landlord shall be
discharged from any further liability with respect thereto. The provisions of
the preceding sentence shall likewise apply to any subsequent transferees.

6

--------------------------------------------------------------------------------



    5.4  Transfer of Deposit.  If for any reason this Lease is terminated prior
to the Lease Commencement Date (other than for non-performance of Landlord),
then, in addition to any other rights it may have, Landlord shall have the right
to retain the security deposit.


ARTICLE 6. IMPROVEMENTS TO THE PREMISES


    6.1  Landlord's Work.  Landlord agrees to notify Tenant in writing when
Landlord has substantially completed its construction obligation, as specified
in Exhibit "B" hereto and incorporated herein by this reference.

    6.2  Installation of Trade Fixtures.  Upon its receipt of the notice
provided for in Paragraph 6.1, Tenant shall accept possession of the Premises in
that condition and immediately proceed, with due diligence to install such trade
fixtures and perform such other work as it may require for the operation of its
business within the Premises. Except as may otherwise be provided herein or in
any Exhibit hereto, all of said work shall be Tenant's sole cost and expense.
Prior to commencing any such work, plans shall be submitted to Landlord for its
review and approval and all required permits shall be obtained. Tenant agrees
that all such work shall be performed in compliance with Article 9 hereof and
all applicable governmental rules, regulations and ordinances. Further, prior to
commencing any such work, Tenant shall have obtained such insurance as is
required under Article 13 hereof and shall have furnished proof of such coverage
to Landlord.

    6.  Punchlist.  If Tenant shall notice any defects in the Premises or
failure on the part of the Landlord to complete its construction obligation, as
provided under, Paragraph 6.1 above, Tenant shall note such defects of failure
in a written punchlist of items to be corrected and submit same to Landlord
within thirty (30) days after its receipt of the notice provided for in
Paragraph 6.1. If any latent defect in the work performed by Landlord under the
provisions of Paragraph 6.1 above is discovered by Tenant after said 30 day
period, Landlord shall repair all such defects within a reasonable period of
time after receipt of notification by Landlord of such defects, provided such
notification shall be given by Tenant within sixty (60) days of its discovery of
the latent defects. Except as so provided, Tenant's taking possession of the
Premises to install its trade fixtures and otherwise prepare the Premises for
its occupancy, as provided in Paragraph 6.2 above, shall constitute Tenant's
acknowledgment that the premises are in good condition.


ARTICLE 7. UTILITIES


    7.1  Separate Meters.  Tenant shall have the right, at its own cost and
expense, to have the Premises separately metered for gas and electric service.
Prior to commencing any such work, plans shall be submitted to Landlord for its
review and approval and all required permits shall be obtained. Tenant agrees
that all such work shall be performed in compliance with Article 9 hereof and
all applicable governmental rules, regulations and ordinances. Further, prior to
commencing any such work, Tenant shall have obtained such insurance as is
required under Article 13 hereof and shall have furnished proof of such coverage
to Landlord.

    7.2  Payment for Utility Service.  Regardless of whether or not said
utilities are separately metered, Tenant, at its own cost and expense, shall pay
for all water, gas, electricity, garbage disposal, telephone, and any other
utility or service charge related to its occupancy of the Premises, including
any hook-up or metering charge which may be imposed. If any of said services are
not separately metered or billed, then Tenant shall pay, as Additional Rent, its
pro-rata share of such charges, as reasonably determined by Landlord, within ten
(10) days after written demand by Landlord therefor. Tenant's failure to do so
shall constitute a material breach of this Lease and Landlord may, without any
further notice, pursue its remedies specified in Article 23 hereof.

7

--------------------------------------------------------------------------------

    7.3  No Charges for Two Years.  Notwithstanding the foregoing provisions of
this Article 7, and regardless of whether or not said services are separately
metered, Landlord will pay for all gas and electricity furnished to the Premises
for the first twenty-four (24) months of the Lease Term.

    7.4  Heating, Ventilation and Air Conditioning (HVAC).  At present, the
Premises are serviced by a heating, ventilation and air conditioning (HVAC)
system that covers the entire Building. While Landlord will not be responsible
for any interruption in these services beyond its reasonable control, except on
holidays and on weekends, said services will be provided from the hour of 8 a.m.
to 5:30 p.m. daily. For so long as the Premises are used for the operation of a
bank, said services will also be provided during such hours as Tenant's branch
may be open to the public for business on Saturdays. Should Tenant request the
provision of HVAC services during other times or on other days, the cost of such
additional services will be charged to Tenant at the rate then in effect for
such services, as reasonably determined by Landlord.


ARTICLE 8. SIGNS


    8.1  No Signs without Landlord's Approval.  Tenant shall not, without first
obtaining the written consent of Landlord, place or maintain any sign or
advertising of any kind anywhere in, on or about the Premises or the Building,
and shall promptly remove any such sign or advertising which has been so placed
without Landlord's prior written consent. All signs shall be subject to review
and approval by the Landlord with regard to location, size and design.

    8.2  Installation and Maintenance of Signage.  The cost of installing any
and all such signs and maintaining them shall be borne solely by Tenant.
Further, prior to commencing any such work, plans shall be submitted to Landlord
for its review and approval and all required permits shall be obtained. Tenant
agrees that all such work shall be performed in compliance with Article 9 hereof
and all applicable governmental rules, regulations and ordinances. Further,
prior to commencing any such work, Tenant shall have obtained such insurance as
is required under Article 13 hereof and shall have furnished proof of such
coverage to Landlord.

    8.3  Permitted Signs.  Subject to the foregoing provisions of this Article 8
and subject to Tenant's compliance with all applicable laws and procedures, if
any, for obtaining the approval of municipal authorities for the erection,
installation and maintenance of signs, Tenant shall be granted a license to
erect, install and maintain signs as follows:

    (a) on the roof of the Building;

    (b) on the monument sign in front of the Building;

    (c) at or near the entrance to the parking lot, at a location to be mutually
agreed upon by and between Landlord and Tenant; and

    (d) over the front door to the Premises.


ARTICLE 9. REPAIRS AND ALTERATIONS


    9.1  Landlord's Responsibilities.  Subject to such reimbursement as it is
entitled to under the terms and provisions of Article 3 above, Landlord at its
sole cost and expense shall at all times keep and maintain the exterior walls,
foundations, structural members and the roof of the Building in good condition
and repair. Landlord shall also be responsible for maintenance and repair of all
plumbing and utility facilities located outside the Premises, except where
damage thereto was caused by Tenant's acts, or by the acts of its agents,
employees and invitees.

    9.2  Tenant's Responsibilities.  Except as so provided, Tenant shall, at its
expense, keep and maintain the Premises and every part thereof in good order,
condition and repair, including without limitation all mechanical equipment and
the exhaust and "make-up" (i.e. fresh air) ducts servicing the

8

--------------------------------------------------------------------------------

Premises, whether or not such equipment is located within or outside said
Premises. Tenant shall reimburse Landlord on demand for the cost of damage to
the Premises or the Building caused by the Tenant or its employees, agents or
invitees. If Tenant shall fail to comply with the foregoing requirements,
Landlord may (but shall not be obligated to) effect such maintenance and repair,
and the cost thereof together with interest thereon at the maximum rate
permitted by law shall be due and payable as Additional Rent to Landlord, within
five (5) days after written demand by Landlord therefor. Tenant's failure to do
so shall constitute a material breach of this Lease and Landlord may, without
any further notice, pursue its remedies specified in Article 23 hereof.

    9.3  Mechanical Equipment.  Tenant shall be allocated sufficient space on
the roof of the Building for the placement of mechanical equipment necessary for
the operation of its business in the Premises. Tenant shall, at its sole cost
and expense, maintain, repair and service all such equipment, and shall take
care in doing so not to damage or disrupt the functioning of any other tenant's
equipment. Tenant shall be responsible for, and shall hold harmless and
indemnify Landlord against any and all liability for any such damage or
disruption caused by Tenant, its employees or agents.

    9.4  Alterations and Improvements.  Tenant shall not make any alterations,
changes or improvements in or to the Premises or any part thereof without first
obtaining Landlord's written consent, and all of the same shall be at Tenant's
sole cost. In connection with obtaining Landlord's consent, Tenant shall submit
plans for all proposed alterations, changes or improvements and shall give
sufficient advance notice so as to permit Landlord to post and record a notice
of non-responsibility. All alterations, additions, changes and improvements made
by Tenant shall become the property of Landlord and a part of the realty and
shall be surrendered to Landlord upon the expiration or sooner termination of
the term hereof or, at Landlord's election, shall be removed and all damage
caused by such removal repaired by Tenant at its cost and with all due
diligence.


ARTICLE 10. TRADE FIXTURES AND SURRENDER


    10.1  Surrender of Possession.  Upon the expiration or sooner termination of
the Lease Term, Tenant shall surrender the Premises including, without
limitation, all apparatus and fixtures (except moveable trade fixtures and
furniture installed by Tenant and then upon the Premises) in as good condition
as when received, reasonable wear and tear alone excepted, broom clean and free
of trash and rubbish and, subject to Landlord's election set forth in
Paragraph 10.2. with all alterations, changes, additions and improvements which
may have been made or installed from time to time either by Landlord or Tenant
in, on or about the Premises. Except for Tenant's trade fixtures and furniture,
all of the same shall be the property of Landlord and shall be surrendered by
Tenant without any injury, damage or disturbance thereto, and Tenant shall not
be entitled to any payment therefor.

    10.2  Removal of Trade Fixtures.  Moveable trade fixtures (including
fixtures installed by Tenant in the Premises and affixed to the real property
which can be removed without significant damage to the Premises or the Building
and provided all such damage, can and is repaired by Tenant), furniture and
other personal property installed in the Premises by Tenant at its cost shall be
Tenant's property unless otherwise provided in this Lease, and if not in default
hereunder, Tenant shall remove all of the same prior to the termination of this
Lease. Tenant shall at its own cost completely repair any and all damage to the
Premises and the Building resulting from or caused by such removal. If Tenant
fails to remove any of such property, Landlord may at its option retain all or
any thereof as abandoned by Tenant and title thereto shall thereupon vest in
Landlord, or Landlord may remove the same and dispose in any manner of all or
any thereof, in which latter event Tenant shall, upon demand, pay Landlord the
actual expense of such removal, storage and disposition plus the cost of repair
of any and all damage to said Premises and Building resulting from or caused by
such removal. However, should the Landlord remove any of the Tenant's personal
property, prior to disposing of or transferring same, Landlord shall notify
Tenant, in writing, of its intention to dispose or transfer said personal
property and Tenant shall have the right to reclaim any or all of said personal
property within fifteen (15) days

9

--------------------------------------------------------------------------------

of the date of the notice from Landlord, provided that Tenant, as condition
thereto, shall pay Landlord the actual expense of such removal, storage and
disposition plus the cost of repair of any and all damage to said Premises and
Building resulting from or caused by such removal, as provided in the preceding
sentence of this Paragraph 10.2.

    10.3  No Merger.  The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, shall not work a merger, and shall, at the
option of the Landlord terminate all or any existing subleases and subtenancies,
or may, at Landlord's option, operate as an assignment to it of any or all such
subleases or subtenancies.

    10.4  Last Sixty Days of Lease Term.  If, at any time during the last sixty
(60) days of the term hereof, Tenant has removed all or substantially all of its
aforesaid property from the Premises, Landlord shall thereafter have the right,
after notice to Tenant, to enter said Premises for the purpose of altering,
renovating and/or redecorating the same. Any such entry or work by Landlord
shall not entitle Tenant to any abatement of rent or any other sum payable
hereunder nor shall such entry or work be deemed an eviction or disturbance of
Tenant's use and occupancy.


ARTICLE 11. DAMAGE OR DESTRUCTION


    11.1  Insured Casualty.  If the Premises are damaged or destroyed by any
casualty covered by insurance to such an extent as to render the same
untenantable in whole or substantial part, then unless Landlord—within thirty
(30) days after the occurrence of such casualty—notifies Tenant of its election
to repair or restore said Premises, this Lease shall terminate at the expiration
of said period. If Landlord, in its sole and absolute judgment elects to repair
or restore the Premises, this Lease shall remain in effect and, provided said
damage or destruction was not caused by Tenant's fault or neglect, then and only
then shall the Minimum Rent payable hereunder be proportionately reduced during
the period of damage and repair or restoration, said reduction to be based upon
the extent to which the damage or the making of such repairs or restoration
shall interfere with Tenant's business conducted in the Premises. In the event
of damage or destruction caused by Tenant's failure or neglect, the Minimum Rent
shall continue unabated.

    11.2  Uninsured Casualty.  If at any time during the term herein the
Premises are damaged and such damage was caused by a casualty not covered by
insurance, Landlord may, at his option, either (i) repair such damage as soon as
reasonably possible at Landlord's expense, in which event this Lease shall
continue in full force and effect, or (ii) cancel and terminate this Lease as of
the date of the occurrence of such damage, by giving Tenant written notice of
Landlord's election to do so within thirty (30) days after the date of
occurrence of such damage, in which event this Lease shall terminate. If
Landlord does elect to repair or restore, this Lease shall remain in effect with
the Minimum Rent payable hereunder proportionately reduced during the period of
damage and repair as specified above; provided, however, if said damage or
destruction was caused by Tenant's fault or neglect, the Minimum Rent shall not
be proportionately reduced.

    11.3  Time to Complete Repairs.  Provided Landlord elects, under the
foregoing provisions of this Article 11, to repair or restore any damage caused
to the Premises or the Building, Landlord shall provide Tenant with an estimate
of the time it will reasonably take to complete said repairs or restoration.
Landlord will incur no liability if the time needed to complete said repairs or
restoration exceeds the time estimated. However, all such work shall be
completed within nine (9) months of the date of Landlord's notice to Tenant that
it intends to repair or restore the damage and, if not so completed, then Tenant
shall have the right to notify Landlord of its intent to terminate this Lease if
such work is not completed within thirty (30) days. If the work is completed
within said 30 day period, then Tenant's notice shall be of no further force and
effect. If the work is not completed within said 30 day period, then the Lease
shall automatically terminate at the end of said 30 day period.

10

--------------------------------------------------------------------------------

    11.4  Refund of Unearned Rent.  In the event of a termination of this Lease
under this Article, any rents or other sums paid in advance and not yet earned
as of the effective date of termination shall he refunded to Tenant.

    11.5  No Obligation on Landlord to Repair or Replace Trade Fixtures or
Tenant Improvements.  Landlord shall in no event be required or obligated to
repair, restore or replace any of Tenant's leasehold improvements, trade
fixtures or any other property whatsoever installed in the Premises, whether by
Landlord or by Tenant.

    11.6  Tenant's Obligation.  Tenant shall be responsible for the repair or
replacement of any property of any other tenant of the Building which is damaged
or destroyed as a result of any negligent or intentional act of Tenant, its
agents or employees.


ARTICLE 12. EMINENT DOMAIN


    12.1  Condemnation of the Premises.  Subject to the provisions of
Paragraph 12.2 hereafter, if all or any part of the Premises shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain, either party hereto shall have the right, at its option, to terminate
this Lease effective as of the date possession is taken by said authority, and
Landlord shall be entitled to any and all income, rent, award and any interest
thereon whatsoever which may be paid or made in connection with such public or
quasi-public use or purpose. Tenant hereby assigns to Landlord its entire
interest in any and all such awards, and shall have no claim against Landlord
for the value of any unexpired term of this Lease. However, Tenant shall be
entitled to submit an independent claim to the condemning authority for its
costs to relocate and the loss of goodwill associated with the site. If such
costs are not separably compensable or if they are included in the compensation
received by the Landlord, Tenant shall be entitled to recover those expenses
from the Landlord. If a part of the Premises shall be so taken or appropriated,
and neither party shall have elected to terminate this Lease, the Minimum Rent
thereafter to be paid shall be equitably reduced.

    12.2  Taking Must Substantially Impair Use of the Premises.  Notwithstanding
the foregoing, Tenant shall not have the right or option to terminate this Lease
unless said taking or appropriation shall be of such extent and nature as to
substantially handicap, impede or impair its use of the Premises.

    12.3  Tenant's Right to Claim Damages for Taking.  Nothing hereinbefore
contained shall be deemed to deny to Tenant its right to claim from the
condemning authority compensation or damages for its trade fixtures and personal
property.


ARTICLE 13. INSURANCE


    13.1  Tenant's Obligation to Carry Insurance.  Tenant shall, at all times
during the term hereof, at its expense, carry and maintain insurance policies in
the amounts and in the form hereafter provided:

    (a)  Public Liability and Property Damage:  Bodily injury liability
insurance with limits of not less than Two Million Dollars ($2,000,000) per
person and Two Million Dollars ($2,000,000) per occurrence insuring against any
and all liability of the insured with respect to the Premises or arising from
the maintenance, use or occupancy thereof, and property damage liability
insurance with limits of not less than Two Million Dollars ($2,000,000) per
occurrence. All such insurance shall specifically insure the performance by
Tenant of the indemnity agreement as to liability for injury to or death of
persons and loss of or damage to property contained in Article 15.2 hereof. Said
insurance shall name Landlord as an additional insured. Said insurance shall be
primary insurance as respects Landlord and not participating with any other
available insurance.

11

--------------------------------------------------------------------------------



    (b)  Plate Glass:  Tenant shall, at its expense, carry and maintain plate
glass insurance.

    (c)  Tenant Improvements:  Insurance covering all of Tenant's leasehold
improvements, trade fixtures, merchandise and other personal property from time
to time in the Premises in an amount not less than Eighty Percent (80%) of their
full replacement cost from time to time, providing protection against any peril
included within the classification "Fire and Extended Coverage", together with
insurance against sprinkler damage, vandalism and malicious mischief. The
proceeds of such insurance shall, so long as this Lease remains in effect, be
used to repair or replace the property damaged or destroyed.

    (d)  Policy Form:  All insurance to be carried by Tenant hereunder shall be
in companies, on forms and with loss payable clauses satisfactory to Landlord
and copies of such policies or certificates evidencing such insurance shall be
delivered to Landlord within ten (10) days after delivery of possession of the
Premises to Tenant and within thirty (30) days prior to the expiration date of
each policy. No such policy shall be cancelable except after twenty (20) days
advance written notice to Landlord.

    13.2  Tenant's Failure to Procure Insurance.  If Tenant shall fail to
procure and maintain any insurance policy required hereinabove, Landlord may
(but shall not be obligated to) procure the same on Tenant's behalf, and Tenant
shall, within five (5) days after written demand by Landlord therefor, reimburse
Landlord for the cost of same. Tenant's failure to do so shall constitute a
material breach of this Lease and Landlord may, without any further notice,
pursue its remedies specified in Article 23 hereof.

    13.3  Landlord's Policies.  Landlord shall procure and maintain in effect
such policies of insurance, including property damage and liability, as it deems
commercially reasonable. In no event, however, shall the liability insurance
carried by Landlord have limits less than those required of Tenant under the
provisions of Paragraph 13.1 above. Any such policy or policies shall be
secondary to the coverage provided by policies required of Tenant hereunder and
the cost of all such policies obtained by Landlord shall be an element of the
Operating Costs described in Paragraph 3.1 hereinabove.

    13.4  Waiver of Subrogation.  Any insurance carried by either party with
respect to the Premises, the Building and property contained within them or
occurrences related to them shall contain a clause or endorsement denying to the
insurer rights of subrogation against the other party to the extent rights have
been waived by the insured prior to occurrence of injury or loss. Each party,
notwithstanding any provisions of this Lease to the contrary, waives any right
of recovery against the other for injury or loss due to hazards covered by
insurance containing such clause or endorsement to the extent that the injury or
loss is covered by such insurance.


ARTICLE 14. FORCE MAJEURE


    Any prevention, delay or stoppage due to strikes, lockouts, labor disputes,
acts of God, inability to obtain labor or materials or reasonable substitutes
therefor, governmental restrictions, regulations or controls, enemy or hostile
governmental action, riot, civil commotion, fire or other casualty, and other
causes beyond the reasonable control of the party obligated to perform, shall
excuse the performance by such party for a period equal to any such prevention,
delay or stoppage, except that Tenant's obligations to pay the Minimum Rent,
Additional Rent and any other sums or charges pursuant to this Lease shall not
be affected thereby.


ARTICLE 15. RELEASE AND INDEMNITY


    15.1  Limitation of Landlord's Liability.  Except for any injury, death or
damage caused by any intentional or grossly negligent act of Landlord, Landlord
shall not be liable to Tenant and Tenant hereby waives all claims against
Landlord for any injury, death or damage to any person or property

12

--------------------------------------------------------------------------------

(including Tenant's property) in or about the Premises or the Building by or
from any cause whatsoever, and without limiting the generality of the foregoing,
whether caused by any defect in said Premises or said Building or any part,
facility or appurtenance of either or both thereof. Tenant shall immediately
notify Landlord of any defective condition in or about the Premises.

    15.2  Tenant's Duty to Indemnify Landlord.  Except for injuries or damage
solely caused by Landlord, its agents or employees, Tenant agrees to and shall
indemnify and hold Landlord harmless from and defend Landlord against any and
all claims or liability for any injury or damage to any person or property
whatever (including Tenant and Tenant's property): (a) occurring in, on or about
the Premises or any part thereof, and (b) occurring in, on or about the Building
or any facilities thereof including, without limitation, the stairways,
passageways or hallways, the use of which Tenant may have in conjunction with
other tenants of the Building. The foregoing obligation to indemnify shall
include Landlord's reasonable attorney's fees, investigation costs and all other
of Landlord's costs, expenses and liabilities reasonably incurred in connection
therewith from the first notice that any claim or demand is to be made or may be
made. Tenant further agrees that if, by reason of any act or omission of Tenant,
Landlord is made a party defendant in any legal proceeding concerning this
Lease, the Premises and/or the Building, Tenant shall indemnify and hold
Landlord harmless of all costs, expenses, and liabilities (including attorneys'
fees and court costs) it may incur by reason thereof.


ARTICLE 16. INSOLVENCY, ETC. OF TENANT


    16.1  Bankruptcy.  The filing of any petition in bankruptcy whether
voluntary or involuntary, or the adjudication of Tenant as a bankrupt or
insolvent, or the appointment of a receiver or trustee to take possession of all
or substantially all of Tenant's assets, or an assignment by Tenant for the
benefit of its creditors, or any action taken or suffered by Tenant under any
State or Federal insolvency or bankruptcy act including, without limitation, the
filing of a petition for or in reorganization, or the taking or seizure under
levy of execution or attachment of the Premises or any part thereof, shall
constitute a breach of this Lease by Tenant, and in any one or more of said
events Landlord may at its option terminate this Lease by written notice to
Tenant.

    16.2  Lease Shall not be Deemed an Asset.  Neither this Lease nor any
interest therein or thereunder, nor any estate thereby created in favor of
Tenant, shall be an asset of Tenant in or under any bankruptcy, insolvency or
reorganization proceeding, nor shall any of the same pass by operation of law
under any State or Federal insolvency or bankruptcy law to any trustee,
receiver, assignee for the benefit of creditors or any other person whatever
without Landlord's express written consent.

    16.3  Landlord's Remedies.  Landlord shall be entitled, notwithstanding any
provision of this Lease to the contrary, upon re-entry of the Premises in case
of a breach under this Article, to recover from Tenant as damages for loss of
the bargain resulting from such breach, and not as a penalty, such amounts as
are specified in Article 23, unless any statute governing the proceeding in
which such damages are to be proved shall lawfully limit the amount thereof
capable of proof, in which latter event Landlord shall be entitled to recover as
and for its damages the maximum amount permitted under said statute.


ARTICLE 17. TAXES


    17.1  Business Taxes.  Tenant shall pay, before delinquency, any and all
taxes and assessments, sales, use, business, occupation or other taxes, and
license fees or other charges whatever levied, assessed or imposed upon its
business operations conducted in the Premises. Tenant shall also pay, before
delinquency, any and all taxes and assessments levied, assessed or imposed upon
its equipment, furniture, furnishings, trade fixtures, merchandise and other
personal property in, on or upon the Premises.

13

--------------------------------------------------------------------------------

    17.2  Personal Property Taxes.  Tenant shall also pay all taxes and
assessments levied, assessed or imposed on its leasehold improvements,
regardless of whether such improvements were installed and/or paid for by Tenant
or by Landlord, and regardless of whether or not the same are deemed to be a
part of said Building.

    17.3  Taxes Included on Real Property Tax Bill.  If any of the taxes, fees
or other charges payable by Tenant pursuant to the preceding sections of this
Article shall be assessed, levied or imposed upon Landlord or the real property
of which the Premises are a part, then such shall be paid by Tenant as
Additional Rent on the first day of the month following demand therefor by
Landlord.


ARTICLE 18. ASSIGNMENT AND SUBLETTING


    18.1  No Assignment of Lease without Landlord's Consent.  Tenant shall not
voluntarily, involuntarily, or by operation of law assign, transfer, hypothecate
or otherwise encumber this Lease or Tenant's interest therein, and shall not
sublet nor permit the use by others of the Premises or any part thereof without
first obtaining in each instance Landlord's written consent, which consent shall
not be unreasonably withheld. If consent is once given by Landlord to any such
assignment, transfer, hypothecation or subletting, such consent shall not
operate as a waiver of the necessity for obtaining Landlord's consent to any
subsequent assignment, transfer, hypothecation or sublease. Any such transfer
without Landlord's consent shall be void and shall, at Landlord's option,
constitute a material breach of this Lease. This Lease shall not, nor shall any
interest therein, be assignable as to Tenant's interest by operation of law,
without Landlord's express prior written consent. Landlord may condition it's
consent on Tenant and/or its proposed assignee, transferee or sublessee agreeing
to specified terms or modification of the terms of this Lease provided same do
no effect the term thereof or the rent to be paid thereunder and, in all events,
Landlord shall be entitled to all amounts to be paid by the proposed assignee,
transferee or sublessee in excess of the rent required to be paid under the
terms hereof.

    18.2  Assumption of Lease Obligations.  Each assignee or transferee shall
assume and be deemed to have assumed this Lease and shall be and remain liable
jointly and severally with Tenant for the payment of all rents due hereunder,
and for the due performance during the term of all the covenants and conditions
herein set forth by Tenant to be performed. No assignment or transfer shall be
effective or binding on Landlord unless said assignee or transferee shall,
concurrently, deliver to Landlord a recordable instrument which contains a
covenant of assumption by said assignee or transferee; provided that a failure
or refusal to so execute said instrument shall not release or discharge the
assignee or transferee from its liability aforesaid.

    18.3  Corporate Reorganization.  If Tenant is a corporation which, under the
then current guidelines published by the Commissioner of Corporations of the
State of California, is not deemed a public corporation, or if Tenant is an
unincorporated association or a partnership, the transfer, assignment, or
hypothecation of any stock or interest in such corporation, association or
partnership in the aggregate or in excess of fifty percent (50%) shall be deemed
an assignment within the meaning of this Article.

    18.4  Attorney's Fees for Review of Proposed Transfer.  Tenant agrees to
reimburse Landlord for Landlord's reasonable attorneys fees incurred in
connection with the processing and documentation of any requested assignment,
transfer, hypothecation or subletting aforesaid.


ARTICLE 19. RIGHTS RESERVED BY LANDLORD


    Subject to Tenant's security requirements, upon reasonable prior notice,
Tenant shall permit Landlord or its agents to enter the Premises for the
purposes of:

    (a) Inspection of the Premises;

14

--------------------------------------------------------------------------------

    (b) Making repairs to the Premises or to make repairs or do work for other
portions of the Building;

    (c) Showing the Premises to persons wishing to purchase the Building or the
real property on which it is situated or make a mortgage loan upon the same;

    (d) Posting notices of non-responsibility, as provided in Paragraph 27.4
hereafter;

    (e) Showing the Premises to persons wishing to rent the Premises during the
last six (6) months of the Lease Term.


ARTICLE 20. CONSENT OF LANDLORD


    Except as may otherwise be provided in Articles 18 above, whenever
Landlord's or Tenant's consent or approval is required prior to any action under
this Lease, such consent or approval shall not be unreasonably withheld. In no
event shall Landlord be liable in monetary damages for withholding its consent
or approval unless Tenant proves the same to have been withheld maliciously or
in bad faith.


ARTICLE 21. RIGHT OF LANDLORD TO PERFORM


    All covenants to be performed by Tenant hereunder shall be performed by
Tenant at its sole cost and expense and without any abatement of any rent to be
paid hereunder. If Tenant shall fail to pay any sum, other than rent, required
to be paid by it or shall fail to perform any other act on its part to be
performed, and such failure shall continue beyond any applicable grace period
herein set forth, Landlord may (but shall not be obligated to) and without
waiving or releasing Tenant from any of its obligations, make any such payment
or perform any such other act on Tenant's part to be made or performed as herein
provided. All sums so paid by Landlord and all necessary incidental costs,
together with interest at the maximum lawful rate per annum from the date of
such payment by Landlord, shall be payable by Tenant forthwith on Landlord's
demand therefor. In the event of nonpayment thereof by Tenant, Landlord shall
have, in addition to all other rights and remedies, the same rights and remedies
as in the case of default by Tenant in the payment of rent.


ARTICLE 22. LANDLORD DEFAULT


    22.1  Right to Notice.  If Landlord shall be in default of any covenant of
this Lease to be performed by it, Tenant, prior to exercising any right or
remedy it may have against Landlord on account thereof, shall give Landlord a
thirty (30) day written notice of such default, specifying therein the nature
thereof. Notwithstanding anything to the contrary elsewhere in this Lease,
Tenant agrees that if the default specified in said notice is of such nature
that it can be cured by Landlord, but cannot with reasonable diligence be cured
within said thirty (30) day period, then such default shall be deemed cured if
Landlord within said thirty (30) day period shall have commenced the curing
thereof and shall continue thereafter with all due diligence to cause such
curing to proceed to completion.

    22.2  No Personal Liability.  If Landlord shall fail to cure a default of
any covenant of this Lease to be performed by it and, as a consequence of such
uncured default, Tenant shall recover a money judgment against Landlord, such
judgment shall be satisfied solely out of the proceeds of sale received upon
execution of such judgment against the right, title and interest of Landlord in
the Building and its underlying realty and out of the rents, or other income
from said property receivable by Landlord, or out of the consideration received
by Landlord from a sale or other disposition of all or any part of Landlord's
right, title and interest in said property, but neither Landlord nor any
individual person named herein as one of the persons constituting Landlord shall
be personally liable for any deficiency.

15

--------------------------------------------------------------------------------




ARTICLE 23. DEFAULT AND REMEDIES


    23.1  Events of Default.  The occurrence of any of the following shall
constitute a material breach and default of this Lease by Tenant:

    (a) Any failure by Tenant to pay when due any of the rent required to be
paid by Tenant hereunder where such failure continues for three (3) days after
written notice from Landlord that the same is due;

    (b) A failure by Tenant to observe and perform any other provision of this
Lease to be observed or performed by Tenant where such failure continues for
twenty (20) days after written notice thereof from Landlord; provided, that if
the nature of such default is such that the same cannot with due diligence be
cured within said period, Tenant shall not be deemed to be in default if it
shall, within said period, commence such curing and thereafter diligently
prosecute the same to completion;

    (c) The abandonment or vacation of the Premises;

    (d) Any other event herein specified as a material breach or default under
this Lease;

    23.2  Landlord's Remedies.  In the event of any such material breach or
default as aforesaid by Tenant, then in addition to any and all other remedies
available to Landlord at law or in equity, Landlord shall have the right to
immediately terminate this Lease and all rights of Tenant hereunder by giving
written notice to Tenant of its election so to do. If Landlord shall elect to
terminate this Lease, then it may recover from Tenant:

    (a) The worth at the time of the award of any and all unpaid rent payable
hereunder which had been earned at the date of such termination; plus

    (b) The worth at the time of the award of the amount by which said unpaid
rent which would have been earned after termination and until the time of the
award exceeds the amount of such rental loss which Tenant proves could have been
reasonably avoided; plus

    (c) The worth at the time of the award of the amount by which the unpaid
rent for the balance of the term after the time of the award exceeds the amount
of such rental loss which Tenant proves could be reasonably avoided; plus

    (d) Any other amounts necessary to compensate Landlord for all detriment
proximately caused by Tenant's failure to perform its obligations hereunder or
which, in the ordinary course of affairs, would likely result therefrom, and

    (e) At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted by applicable California law from time to
time.

    23.3  Worth at the Time of the Award Defined.  As used in subparagraphs
(a) and (b) of Paragraph 23.2, the "worth at the time of the award" is computed
by allowing interest at the rate of ten percent (10%) per annum. As used in
subparagraph (c) of Paragraph 22.2, the "worth at the time of the award" is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award plus one percent

    23.4  Additional Remedies.  In the event of any default aforesaid by Tenant,
Landlord shall also have the right, with or without terminating this Lease, to
re-enter the Premises and remove all property and persons therefrom, and any
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant. Any such additional remedies shall only
be exercised in accordance with applicable California law.

    23.5  Landlord's Remedies.  If Landlord shall elect to re-enter as above
provided or shall take possession of said Premises pursuant to legal proceedings
or pursuant to any notice provided by law,

16

--------------------------------------------------------------------------------

and if Landlord has not elected to terminate this Lease, Landlord may either
recover all rental as it becomes due or relet the Premises or any part or parts
thereof for such term or terms and upon such provisions as Landlord, in its sole
judgment, may deem advisable and shall have the right to make repairs to and
alterations of the Premises.

    23.6  Application of Rentals.  If Landlord shall elect to relet as
aforesaid, then rentals received by Landlord therefrom shall be applied as
follows: (a) to the payment of any indebtedness other than rent due hereunder
from Tenant; (b) to the payment of all costs and expenses incurred by Landlord
in connection with such reletting; (c) to the payment of the cost of any
alterations of and repairs to the Premises; (d) to the payment of rent due and
unpaid hereunder; and (e) the residue, if any, shall be held by Landlord and
applied in payment of future rent as the same may become due and payable
hereunder. In no event shall Tenant be entitled to any excess rental received by
Landlord over and above that which Tenant is obligated to pay hereunder. Should
that portion of such rentals received from such reletting during any month,
which is applied to the payment of rent hereunder, be less than the rent payable
hereunder during that month by Tenant, then Tenant shall pay such deficiency to
Landlord forthwith upon demand, and said deficiency shall be calculated and paid
monthly. Tenant shall also pay Landlord as soon as ascertained and upon demand,
all costs and expenses incurred by Landlord in connection with such reletting
and in making any such alterations and repairs which are not covered by the
rentals received from such reletting.

    23.7  Re-Entry Shall Not Constitute a Termination.  No re-entry or taking
possession of the Premises by Landlord under this Article shall be construed as
an election to terminate this Lease unless a written notice of such intention to
be given to Tenant or unless the termination thereof be adjudged by a court of
competent jurisdiction. Notwithstanding any reletting without termination by
Landlord because of Tenant's default, Landlord may at any time after such
reletting elect to terminate this Lease because of such default.

    23.8  No Waiver.  Nothing contained in this Article shall constitute a
waiver of Landlord's right to recover damages by reason of Landlord's efforts to
mitigate the damage to it covered by Tenant's default; nor shall anything in
this Article adversely affect Landlord's right, as it may be provided elsewhere
in this Lease or under applicable law, to indemnification against liability for
injury or damage to persons or property occurring prior to a termination of this
Lease.

    23.9  Attorney's Fees.  If Landlord shall engage in the services of an
attorney for the purpose of collecting any late rental due from Tenant, Tenant
shall pay the reasonable fees of such attorney for his services regardless of
the fact that no legal proceeding or action may have been filed or commenced.

    23.10  Interest.  Any unpaid rent and any other sums due and payable
hereunder by Tenant shall bear interest at the maximum lawful rate per annum
from the due date and until payment thereof.

    23.11  Rent Defined.  The terms "rent" and "rental" as used herein and
elsewhere in this Lease shall be deemed to be and mean the Minimum Rent,
Additional Rent, rent adjustments and any and all other sums, however
designated, required to be paid by Tenant hereunder.

    23.12  Late Charge.  Tenant acknowledges that late payment by Tenant to
Landlord of rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and
impracticable to fix. Such costs include, without limitation, processing and
accounting charges, and late charges that may be imposed on Landlord by the
terms of any encumbrance and note secured by any encumbrance covering the
Premises. Therefore, if any installment of rent due from Tenant is not received
by Landlord within five (5) days after same is due, Tenant shall pay to Landlord
an additional sum of five percent (5%) of the overdue rent as a late charge; if
any installment of rent due from Tenant is not received by Landlord within ten
(10) days after same is due, Tenant shall pay to Landlord yet an additional sum
of five percent (5%) of the overdue rent as a late charge, making the total late
charge equal to ten percent (10%) of the overdue

17

--------------------------------------------------------------------------------

rent installment. The parties agree that these late charges represent a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant.

    23.13  Availability of Other Remedies.  Acceptance of any late charge or
interest due shall not constitute a waiver of Tenant's default with respect to
the overdue amount, nor prevent Landlord from exercising any of the other rights
and remedies available to Landlord.


ARTICLE 24. PRIORITY OF LEASE AND ESTOPPEL CERTIFICATE


    24.1  Landlord's Election.  At Landlord's election, this Lease shall be
either superior to or subordinate to any and all trust deeds, mortgages, or
other security instruments, ground leases, or leaseback financing arrangements
now existing or which may hereafter be executed covering the Building and/or the
land underlying the same or any part or parts of either thereof, and for the
full amount of all advances made or to be made thereunder together with interest
thereon, and subject to all the provisions thereof and to any renewals,
extensions, modifications and consolidations thereof, and Tenant agrees to
execute, acknowledge and deliver upon request by Landlord any and all documents
or instruments which are or may be deemed necessary or proper by Landlord to
more fully and certainly assure the superiority or the subordination of this
Lease to any such trust deeds, mortgages or other security instruments, ground
leases, or leasebacks. Provided, that if this Lease shall be hereafter
subordinated, any person or persons purchasing or otherwise acquiring any
interest at a foreclosure sale under said trust deeds, mortgages or other
security instruments, or by termination of said ground leases or leasebacks,
shall continue this Lease in full force and effect in the same manner as if such
person or persons had been named as Landlord herein and Tenant shall
automatically become the tenant of Landlord's successor in interest and shall
attorn to said successor in interest. Further, any documentation evidencing such
subordination shall contain such non-disturbance provisions. if Tenant shall
fail to execute and deliver any such statement to Landlord within ten (10) days
after Landlord's written request therefor, Tenant hereby irrevocably appoints
Landlord as its attorney-in-fact, coupled with an interest, to execute and
deliver, for and in the name of Tenant. Further, Landlord may, at its option,
treat Tenant's failure or refusal to execute any such instrument as a material
breach of this Lease and without any further notice, and exercise its remedies
specified in Article 23 hereof. The words "person" and "persons" as used herein
or elsewhere in this Lease shall mean individuals, partnerships, firms,
associations and corporations.

    24.2  Estoppel Certificate.  Tenant shall at any time and from time to time
execute, acknowledge and deliver to Landlord a written statement certifying as
follows: (a) that this Lease is unmodified and in full force (or if there has
been modification thereof, that the same is in full force as modified and
stating the nature thereof); (b) that to the best of its knowledge, there are no
uncured defaults on the part of Landlord (or if any such default exists, the
specific nature and extent thereof); and (c) the date to which any rents and
other charges have been paid in advance, if any. If Tenant shall fail to execute
and deliver any such statement to Landlord within ten (10) days after Landlord's
written request therefor, Landlord may, as Tenant's attorney-in-fact, coupled
with an interest, execute said statement for and on behalf of Tenant, and in
Tenant's name. Further, Landlord may, at its option, treat same as a material
breach of this Lease and without any further notice, exercise its remedies
specified in Article 23 hereof.


ARTICLE 25. HOLDING OVER


    If, without the execution of a new lease or written extension of this Lease,
and with the consent of Landlord, Tenant shall hold over after the expiration of
the Lease Term, Tenant shall be deemed to be occupying the Premises as a tenant
from month-to-month, which tenancy may be terminated as provided by law. During
said tenancy, the monthly Minimum Rent payable to Landlord by Tenant shall be
one hundred live percent (105%) of the Minimum Rent for the last month of the
Lease Term, unless a different rate is agreed upon, and upon all of the other
terms, covenants and conditions set

18

--------------------------------------------------------------------------------

forth in this Lease so far as the same are applicable. Provided that if Tenant
shall fail to surrender the Premises upon the termination of this Lease, in
addition to any other liabilities to Landlord arising therefrom, Tenant shall
and does hereby agree to indemnify and hold Landlord harmless from loss or
liability resulting from such failure including, but not limited to, claims made
by any succeeding tenant founded on such failure.


ARTICLE 26. NOTICES


    Wherever in this Lease it shall be required or permitted that notice,
approval, advice, consent or demand be given or served by either party to this
Lease to or on the other, the same shall be given or served, and shall not be
deemed to have been duly given or served unless in writing and either personally
delivered or sent by certified or registered mail, addressed to the address of
the said party as specified below. Any such notice, approval, advice, consent or
demand shall be deemed given, and shall likewise be deemed to have been received
by the party to whom it was addressed, when so mailed and addressed. Either
party may change such address by notice to the other in the manner provided for
in this Article 25.

    Notice to Landlord shall be addressed as follows:

Hahn Global International
80 Grand Avenue, Suite M
Oakland CA 94612

    Notice to Tenant shall be addressed as follows:

Nara Bank, N.A.
Corporate Administration
3701 Wilshire Bl., Suite 200
Los Angeles CA 90010


ARTICLE 27. LIENS


    27.1  Discharge of Liens.  Tenant shall pay all costs for work done by it or
caused to be done by it in the Premises and the Building, and Tenant shall keep
both said Premises and Building free and clear of all mechanics' liens and other
liens on account of work done for Tenant or persons claiming under it. Tenant
agrees to and shall indemnify and save Landlord harmless against liability,
loss, damage, costs, attorneys' fees, and any other expenses on account of
claims of lien of laborers or materialmen for work performed or materials or
supplies furnished for Tenant or persons claiming under it. If any such lien
shall attach to the Demised Premises, Tenant shall promptly, and in any event
within thirty (30) days, discharge it as a matter of record. If necessary to
accomplish same, Tenant shall furnish and record a bond to insure the protection
of Landlord; the Premises, and the Building from loss by virtue of any such
lien.

    27.2  Lien Release Bonds.  Any bond furnished by Tenant pursuant to the
provisions of Paragraph 27.1 above, shall be a lien release bond issued by a
corporation authorized to issue surety bonds in the State of California in an
amount equal to one and one-half times the amount of such claim of lien. The
bond shall meet the requirements of Civil Code Section 3142 and shall provide
for the payment of any sum that the claimant may recover on the claim, together
with said lien claimant's costs of suit if he recovers thereon.

19

--------------------------------------------------------------------------------



    27.3  Landlord's Expenses and Fees.  If Tenant shall not have paid a charge
for which a mechanics' lien claim has been filed nor have discharged the same of
record, and suit to foreclose the same have been filed, Landlord may (but shall
not be obligated to) pay said claim and any costs, and the amount so paid,
together with reasonable attorneys' fees incurred in connection therewith and
interest at the maximum lawful rate from the date of Landlord's payment thereof,
shall be due and owing from Tenant to Landlord as Additional Rent within five
(5) days after written demand by Landlord therefor. Tenant's failure to do so
shall constitute a material breach of this Lease and Landlord may, without any
further notice, pursue its remedies specified in Article 23 hereof.

    27.4  Notices of Non-Responsibility.  Tenant shall, prior to commencing any
work which might result in a lien as aforesaid, give Landlord written notice of
its intention so to do in sufficient time to enable Landlord to post, file and
record legally effective notices of non-responsibility. Subject to the
provisions of Article 19 hereof, Landlord or its representatives shall have the
right to enter into the Premises and inspect the same at all reasonable times,
and shall have the right to post and keep posted thereon said notices of
non-responsibility and such other notices as Landlord may deem proper to protect
its interest therein.


ARTICLE 28. QUIET ENJOYMENT


    Landlord agrees that Tenant, upon payment of the Minimum Rent, Additional
Rent, and all other sums and charges required to be paid by Tenant hereunder,
and the due and punctual performance of all of Tenant's other covenants and
obligations under this Lease, shall have the quiet and undisturbed possession of
the Premises.


ARTICLE 29. ATTORNEYS' FEES


    Should either party hereto institute any action or proceeding in court to
enforce any provision hereof or for damages or for declaratory or other relief
hereunder, the prevailing party shall be entitled to receive from the losing
party, in addition to court costs, such amount as the court may adjudge to be
reasonable as attorneys' fees for services rendered to said prevailing party,
and said amount may be made a part of the judgment against the losing party.


ARTICLE 30. SALE OR TRANSFER OF PREMISES


    If Landlord sells or transfers the Premises Landlord, on consummation of the
sale or transfer, shall be released from any liability thereafter accruing under
this Lease. If any security deposit or prepaid rent has been paid by Tenant,
Landlord can transfer the security deposit or prepaid rent to Landlord's
successor and on such transfer Landlord shall be discharged from any further
liability in reference to the security deposit or prepaid rent.


ARTICLE 31. MISCELLANEOUS


    31.1  Nothing contained in this Lease shall be deemed or construed as
creating a partnership or joint venture between Landlord and Tenant or between
Landlord and any other party, or cause Landlord to be in any manner responsible
for the debts or obligations of Tenant, or any other party.

    31.2  In respect of any partial destruction of the Premises which Landlord
is obligated to repair or may repair under any of the provisions of this Lease,
the provisions of Section 1932, Subdivision 2, and Section 1933, Subdivision 4,
of the Civil Code of California, are hereby waived by Tenant. However, nothing
in this provision shall affect Tenant's rights under Paragraph 11.3 of this
Lease.

    31.3  If any provision of this Lease shall be determined to be void or
voidable by any court of competent jurisdiction, such determination shall not
affect any other provision of this Lease and all such other provisions shall
remain in effect. It is the intention of the parties hereto that if any
provision

20

--------------------------------------------------------------------------------

of this Lease is capable of two constructions, one of which would render the
provision void or voidable and the other of which would render the provision
valid, then the provision shall have the meaning which renders it valid.

    31.4  If Tenant hereunder is a corporation, the parties executing this Lease
on behalf of Tenant represent and warrant to Landlord: that Tenant is a valid
and existing corporation; all things necessary to qualify Tenant to do business
in California have been accomplished prior to the date of this Lease; that all
franchise and other corporate taxes have been paid to the date of this Lease;
that all forms, reports, fees, and taxes required to be filed or paid by said
corporation in compliance with applicable laws have been filed and paid when
due.

    31.5  The entire agreement between the parties hereto is set forth in this
Lease, and any agreement hereafter made shall be ineffective to change, modify,
alter or discharge it in whole or in part unless such agreement is in writing
and signed by both said parties. It is further understood that there are no oral
agreements between the parties hereto affecting this Lease, and that this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between said parties or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease, and none of the same shall be available to interpret or construe this
Lease. All negotiations and oral agreements acceptable to both parties hereto
have been merged into and are included in this Lease.

    31.6  The laws of the State of California shall govern the validity,
performance and enforcement of this Lease. Although the printed provisions of
this Lease were prepared and drawn by Landlord, this Lease shall not be
construed either for or against Landlord or Tenant, but its construction shall
be at all times in accord with the general tenor of the language so as to reach
a fair and equitable result.

    31.7  A waiver of any breach or default shall not be a waiver of any other
breach or default. Landlord's consent to or approval of, any act by Tenant
requiring Landlord's consent or approval shall not be deemed to waive or render
unnecessary Landlord's consent to or approval of any subsequent similar act by
Tenant. The acceptance by Landlord of any rental or other payments due hereunder
with knowledge of the breach of any of the covenants of this Lease by Tenant
shall not be construed as a waiver of any such breach. The acceptance at any
time or times by Landlord of any sum less than that which is required to be paid
by Tenant shall, unless Landlord specifically agrees otherwise in writing, be
deemed to have been received only on account of the obligation for which it is
paid, and shall not be deemed an accord and satisfaction notwithstanding any
provisions to the contrary written on any check or contained in a letter of
transmittal.

    31.8  The term "Landlord" as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the Premises, and in
the event of any transfer or transfers of title thereto, Landlord herein named
(and in case of any subsequent transfers or conveyances, the then grantor) shall
be automatically freed and relieved from and after the date of such transfer or
conveyance of all liability as respects the performance of any covenants or
obligations hereunder on the part of Landlord to be performed thereafter.

    31.9  Time is of the essence with respect to the performance of each of the
covenants and agreements of this Lease.

    31.10  Each and all of the provisions of this Lease shall be binding upon
and inure to the benefit of the parties hereto and, except as otherwise
specifically provided elsewhere in this Lease, their respective personal
representatives, successors and assigns, subject at all times to all provisions
and restrictions elsewhere in this Lease respecting the assignment, transfer,
encumbering or subletting of all or any part of the Premises or Tenant's
interest in this Lease.

21

--------------------------------------------------------------------------------

    31.11  Submission of this instrument by or on behalf of Landlord for
examination or execution by Tenant does not constitute a reservation of or
option for lease, and this instrument shall not be effective as a lease or
otherwise until executed and delivered by both Landlord and Tenant.

    31.12  Landlord shall have no liability to Tenant nor shall Tenant have any
right to terminate this Lease or claim any offset against or reduction in any
rents payable because of interference with or impairment, to any extent, of
light, air, visibility, or view, or because of damage or inconvenience due to
noise, vibration or other matter resulting from the excavation, construction,
repair or addition of or to buildings, adjacent to or near the Building. Tenant,
without consideration therefor and waiving all claims against Landlord with
respect thereto, shall afford to the person or persons causing or authorized to
cause such excavations, construction, repair or addition, leave and license to
enter upon the Premises for the purpose of doing such work as may be necessary
to preserve all and every part of said Building from injury or damage, and to
support the same.

    31.13  The captions shown in this Lease are for convenience of reference
only, and shall not, in any manner, be utilized to construe the scope or the
intent of any provisions thereof.

    31.14  Tenant shall not record this Lease nor any short form memorandum
thereof without Landlord's written consent.

    31.15  All agreements herein by Tenant, whether expressed as covenants or
conditions, shall be deemed to be conditions for the purposes of this Lease.

    31.16  Additional provisions of this Lease may be found in an Addendum
attached hereto.

    IN WITNESS WHEREOF the parties hereto have executed this Lease as of the day
and year first above written.

LANDLORD:   TENANT:
/s/ ALEX HAHN   

--------------------------------------------------------------------------------

Alex Hahn
 
Nara Bank, National Association
/s/ JAE HEE HAHN   

--------------------------------------------------------------------------------

Jae Hee Hahn
 
By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


/s/ SANG EUI HAHN   

--------------------------------------------------------------------------------

Sang Eui Hahn
 
 
/s/ HAI TAN HAHN   

--------------------------------------------------------------------------------

Hai Tan Hahn
 
By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------


Addendum to Lease


    This Addendum to Lease is made and entered into as of March   , 2000 by and
between Alex Hahn, Jae Hee Hahn, Sang Eui Hahn and Hai Tan Hahn (hereinafter
collectively called "Landlord"), and Nara Bank, National Association, (hereafter
called "Tenant") and is intended to supplement the provision of the Lease
entered into by and between said Landlord and Tenant with respect to those
certain Premises located on the ground floor of that building (the "Building")
located at 2250 Broadway (at the intersection of Broadway and Grand Avenue) in
the City of Oakland, Alameda County, California.

    With respect thereto, the parties agree that a new paragraph, Paragraph 32,
is added to the Lease as follows:

    32.  Parking.  During the term of the Lease, Tenant shall be entitled to six
(6) parking spaces in the parking lot adjacent to the Building, near the rear
entrance thereto, to be designated by the Landlord as being for the exclusive
use of Tenant's customers, at a cost of $85 per month each. The rent for these
parking spaces, a total of $510 per month shall be payable as Additional Rent,
as that term is defined in the Lease, as shall be paid in the same manner as
provided for in the Lease for the payment of the Minimum Rent. During the first
option term, if any, the rent for these parking spaces will increase to $100
each. During the second option term, if any, the rent for these parking spaces
will be set in the manner provided in Paragraph 2.3 of the Lease, but in no
event at less than $100 per month each.

    As of the date hereof, there are no other additions, deletions, changes,
amendments or modifications to the Lease.

    IN WITNESS WHEREOF the parties hereto have executed this Addendum to Lease
as of the day and year first above written.


LANDLORD:
 
TENANT:

/s/ ALEX HAHN   

--------------------------------------------------------------------------------

Alex Hahn

 

Nara Bank, National Association
/s/ JAE HEE HAHN   

--------------------------------------------------------------------------------

Jae Hee Hahn
 
By: [ILLEGIBLE] 3/29/00

--------------------------------------------------------------------------------

Title: Executive Vice President

--------------------------------------------------------------------------------


/s/ SANG EUI HAHN   

--------------------------------------------------------------------------------

Sang Eui Hahn
 
 
/s/ HAI TAN HAHN   

--------------------------------------------------------------------------------

Hai Tan Hahn
 
By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------


EXHIBIT A


[FLOOR PLAN]

2250 BROADWAY, OAKLAND, CA

24

--------------------------------------------------------------------------------


EXHIBIT B


Landlord's Construction Obligations

    Tenant has had an opportunity to inspect the Premises and, subject to the
provisions of this Exhibit "B" and the provisions of Article 6 of the Lease,
agrees to accept the Premises in their "AS IS" condition.

    Landlord, at its sole cost and expense, shall do all of the following
improvements to the Premises:

    1.  Paint the walls of the Premises, with the color to be subject to the
approval of the Tenant, which approval shall not be unreasonably withheld,
delayed or denied. The paint itself shall be selected by Landlord and shall be
of the same quality as that used in all other portions of the Building (i.e.
"Building standard") unless Tenant pays, in advance, the additional cost of
using paint it deems to be of a better quality.

    2.  Re-carpet those portions of the Premises where there is now carpet, with
the color and, if applicable, pattern subject to the approval of the Tenant,
which approval shall not be unreasonably withheld, delayed or denied. However,
Landlord shall not be obligated to expend more than $16 per square yard for
material and installation for such carpet and Tenant shall pay, in advance, the
additional cost of the carpet should it desire to use carpet whose price exceeds
that allowance.

    Except as so provided, all improvements which Tenant desires to see made in
or to the Premises shall be at the sole cost and expense of Tenant, and all such
work shall be performed in accordance with the provisions of Paragraph 6.2 of
the Lease and to the other provisions referenced therein. Further, Tenant shall
hold harmless, defend and indemnify Landlord from and against any and all
liability with respect to such improvements it may decide to make in and to the
Premises

    In addition to the foregoing, Landlord shall also erect demising walls
and/or doorways on the mezzanine level of the Building so as to permit the
Tenant and its employees access to the bathrooms on that floor without having to
pass through anyone else's premises.

25

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7
ARTICLE 1. PREMISES; TERM
ARTICLE 2. MINIMUM RENT
ARTICLE 3. SHARED EXPENSES
ARTICLE 4. USE OF PREMISES
ARTICLE 5. INITIAL PAYMENTS
ARTICLE 6. IMPROVEMENTS TO THE PREMISES
ARTICLE 7. UTILITIES
ARTICLE 8. SIGNS
ARTICLE 9. REPAIRS AND ALTERATIONS
ARTICLE 10. TRADE FIXTURES AND SURRENDER
ARTICLE 11. DAMAGE OR DESTRUCTION
ARTICLE 12. EMINENT DOMAIN
ARTICLE 13. INSURANCE
ARTICLE 14. FORCE MAJEURE
ARTICLE 15. RELEASE AND INDEMNITY
ARTICLE 16. INSOLVENCY, ETC. OF TENANT
ARTICLE 17. TAXES
ARTICLE 18. ASSIGNMENT AND SUBLETTING
ARTICLE 19. RIGHTS RESERVED BY LANDLORD
ARTICLE 20. CONSENT OF LANDLORD
ARTICLE 21. RIGHT OF LANDLORD TO PERFORM
ARTICLE 22. LANDLORD DEFAULT
ARTICLE 23. DEFAULT AND REMEDIES
ARTICLE 24. PRIORITY OF LEASE AND ESTOPPEL CERTIFICATE
ARTICLE 25. HOLDING OVER
ARTICLE 26. NOTICES
ARTICLE 27. LIENS
ARTICLE 28. QUIET ENJOYMENT
ARTICLE 29. ATTORNEYS' FEES
ARTICLE 30. SALE OR TRANSFER OF PREMISES
ARTICLE 31. MISCELLANEOUS
Addendum to Lease
EXHIBIT A
EXHIBIT B
